United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                           Charles R. Fulbruge III
                              No. 03-40158                         Clerk
                          Conference Calendar


ANTHONY DIXON,

                                      Plaintiff-Appellant,

versus

WAYNE SCOTT; DAVID FORREST; FRANSIC OERTHER, Director
of Willacy Medical Department; NO FIRST NAME RODRIGUEZ,
No First Name Given; GARY JOHNSON; E. BRAVO; R. OROZCO;
JOSEPH HOLLOMAN; RICKY POOL; FRANK HOKE; VICKY BARROW;
JOHN DOE DELEON,

                                     Defendants-Appellees.
                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                         USDC No. B-00-MC-28
                        --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Anthony Dixon, Texas prisoner # 849656, appeals from the

denial of his motion to reopen his 42 U.S.C. § 1983 suit to

adduce evidence that he had exhausted his administrative

remedies.   We find no abuse of discretion.     See In re Liljeberg

Enters., 304 F.3d 410, 453 n.113 (5th Cir. 2002).

     Insofar as Dixon contends that he has supplied the necessary

documentation of exhaustion to both the Brownsville and Houston


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40158
                                 -2-

Divisions of the Southern District of Texas, neither court’s

docket supports that contention.    Moreover, not only has Dixon

failed to provide any documentary evidence in support of his

motion to reopen his 42 U.S.C. § 1983 suit, he has never provided

a more definite statement as requested by the district court.        In

light of the foregoing, it cannot be said that he suffered an

injustice when the district court refused to reopen his case.

See In re Liljeberg Enters., 304 F.3d at 453 n.113.      The issue

whether Dixon exhausted his administrative remedies is not before

us; Dixon dismissed his appeal to this court from the judgment

dismissing his complaint for failure to exhaust administrative

remedies.   See Dixon v. Scott, No. 02-40800 (5th Cir. July 9,

2002) (unpublished).

     Dixon’s appeal lacks arguable merit and is therefore

dismissed as frivolous.    See 5TH CIR. R. 42.2; Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).      Dixon is informed that

the dismissal of this appeal as frivolous counts as a strike

for purposes of 28 U.S.C. § 1915(g), see Adepegba v. Hammons, 103

F.3d 383, 388 (5th Cir. 1996), and he is cautioned that once he

accumulates three strikes, he may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.